UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7684



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAID NOUHAD ADRA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-187-A)


Submitted:   July 30, 1998                 Decided:   August 14, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Said Nouhad Adra, Appellant Pro Se. Stephen P. Learned, Assistant
United States Attorney, Sarah Margaret Mortenson, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

request for certain transcripts and a certificate of appealability.

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. United States v. Adra, No. CR-93-187-A (E.D.

Va. July 9, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2